WASHINGTON, Circuit Justice.
The objection taken on the ground of defect of evidence is insurmountable. Manslaughter is no offence against the laws of the United States, unless it be committed on the high seas, or in some place under the sole and exclusive jurisdiction of the United States, or on board of a vessel belonging to a citizen or citizens of the United States, on some water within a foreign jurisdiction, by one or more of the ship’s company, or a passenger, upon some other passenger or member of the ship’s company. It is therefore essential for the prosecutor to prove that the vessel belonged to a citizen or citizens of the United States, if the offence be committed within a foreign jurisdiction. Whether the registry be or be not the only legal evidence to prove the fact, need not be decided in this case; since there has been no evidence of any kind given to establish the fact. This being the case, the jury ougnt to acquit the defendant.
Verdict, not guilty.